Citation Nr: 1511783	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis, pursuant to 38 C.F.R. § 3.321, for accrued benefits purposes. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1952 to March 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2009 RO decision which, in part, granted service connection for bilateral defective hearing and assigned a 30 percent evaluation, and denied entitlement to TDIU.  

The Veteran testified by videoconference hearing before the undersigned in April 2011.

The Board remanded the appeal for additional development in July 2011.  By rating action in December 2011, the AMC assigned an increased rating to 80 percent for the Veteran's hearing loss; effective from November 9, 2011, the date of VA examination showing increased disability.  38 C.F.R. § 3.400(o)(2).  In February 2012, the Board remanded the appeal for additional development.

In a decision in December 2012, the Board denied the claims for an evaluation in excess of 80 percent for bilateral defective hearing on an extraschedular basis, and entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2014 the Veteran died.  The Appellant, his widow, was subsequently substituted as claimant by the Court in July 2014 pursuant to 38 U.S.C.A. § 5121A.  

In September 2014 in a Memorandum Decision, the Court set aside and remanded the Board's decision for further development and readjudication for accrued benefits purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that the Board erred in not obtaining the Veteran's VA Vocational Rehabilitation and Employment records.  Such records must be obtained.

The Board notes that following the issuance of its December 2012 decision, VA reached a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  Pursuant to that agreement, the December 2012 Board decision was identified as having been potentially affected by an invalidated rule concerning the duties of Veterans Law Judges who preside at hearings, as set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

To remedy any potential error that may have arisen in this regard, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and a de novo decision on his appeal.  In response, the Veteran indicated that he did wish to testify at another videoconference hearing and have the Board subsequently issue another decision.  The Veteran died prior to that hearing being scheduled.  It is not clear whether the Appellant wishes to testify at a hearing.  She must be contacted to ascertain whether she desires such a hearing; if so, it must be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation and Employment records for the Veteran, and associate them with the claims file.  If no such records are found, such fact must be documented in the record.

2.  Contact the Appellant and ascertain whether she would like to testify at a videoconference hearing before the Board pursuant to Bryant, supra; if she does, schedule the hearing as soon as possible.

3.  Finally, readjudicate the Appellant's claim with consideration of any evidence obtained pursuant to the above development.  If any benefit remains denied, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




